199

(762) 471-7255

Legal Process Service, 724 S. 8th Street, Las Vegas, NV 89101

oO oN f® mM BF ©) NH =

on wo BOW &©& WwW © &©W BH NH DY NW NH NH HW NN NY NY | Sp | BSB B= Ss SB Ss | =
oOo na & © NY = © © OB VN DO HH F&F WO ND |= CO OO DON DW HD F&F WH HB =| CO

 

 

Case 2:19-cv-00168-JAD-DJA Document 104 Filed 04/30/21 Page 1 of 1

AFFT
Stovall & Associates Attorneys At Law
Leslie Mark Stovall, Esq.

2301 Palomino Ln

Las Vegas , NV 89107
State Bar No.: 2566

Attorney(s) for: Plaintiff(s)

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

Civil Action
2:19-CV-00168-JAD-CWH
Dept. No.:
Kathryn Mayorga
vs Plaintiff(s) Date: May 12, 2021
Cristiano Ronaldo, individually; et al. Time: 9:00 am
Defendant(s)
AFFIDAVIT OF
ATTEMPTED SERVICE
|, Marino Alexander Benneman, being duly sworn deposes and says: That Affiant is and was on the day when he attempted to

serve the within action, a citizen of the United States, over 18 years of age, licensed to serve civil process in the State of Nevada
under license #604, and not a party to or interested in, the within action. Pursuant to NRS 239B.030 this document does not

contain the social security number of any person. That the affiant received the within Subpoena for Denosition of Joe
Bongiovi on the Sth day of April, 2021 and attempted to effect service on Joe Bongiovi at place of employment, Bongiovi
Dispute Resolutions, 9510 W. Sahara Ave. #225, Las Vegas, NV 89117 as follows:

Date Time Address Outcome .

4/13/2021 11:40am As above Address corresponds to a business suite with signage for
“Jewish Nevada." Kristin, an employee from McCarthy
Holthus, LLP, a neighboring business suite, stated that.
Bongiovi Dispute Resolutions had moved out of this suite
about one year ago. She believed they moved to New York.
No further information was provided.

| declare under penalty of perjury under the law of the State
of Nevada that¢he foregoing J§' true and correct. Executed

on this ABth of April, .
Yy y ‘ p A
ai

Marino Alexander Benneman #:R-2019-00651
Legal Process Service License # 604
WorkOrderNo 210259:

6
COU CNA

   
